Case 1:07-cv-09329-SHS-DCF Document 288-1 Filed 12/20/18 Page 1 of 8




                                                      EXHIBIT 1
     Case 1:07-cv-09329-SHS-DCF Document 288-1 Filed 12/20/18 Page 2 of 8



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

Leber, et. al,                                    )
                                                  )
        Plaintiffs,                               )
                                                  )
        vs.                                       )
                                                  )
The Citigroup 401(k) Plan Investment              )     Civ. A. No. 07-cv-9329-SHS
Committee, et. al,                                )
                                                  )
        Defendants.                               )
                                                  )



                    [PROPOSED] ORDER GRANTING FINAL APPROVAL
                 OF CLASS ACTION SETTLEMENT AND FINAL JUDGMENT

        This action involves claims for alleged violations of the Employee Retirement Income

Security Act of 1974, as amended, 29 U.S.C. §§ 1001 et seq. (“ERISA”). Plaintiffs claim that

Defendants breached their fiduciary duties and engaged in self-dealing under ERISA by selecting

for the Citigroup 401(k) Plan (the “Plan”) investment options managed by subsidiaries and

affiliates of Citigroup. Defendants deny all allegations that they breached their duties to Plaintiffs

or any other participant in the Plan, or that they engaged in any ERISA violations. The parties have

reached agreement on a proposed Settlement. The terms of the Settlement are set out in the

Stipulation of Settlement and Release of Claims executed by Class Counsel and Defendants’

Counsel on August 1, 2018 (the “Settlement Agreement”), which is incorporated herein by

reference. 1

        The Court has considered the Settlement and conducted a hearing to determine whether the

Settlement is fair, reasonable, and adequate under the circumstances. Upon reviewing and


1
  Capitalized terms not otherwise defined in this Order shall have the same meaning as ascribed to
them in the Settlement Agreement.
     Case 1:07-cv-09329-SHS-DCF Document 288-1 Filed 12/20/18 Page 3 of 8



considering the pleadings and documents filed in this action, Plaintiffs’ Motion for Final

Approval, the arguments of counsel, and the Settlement Agreement, it is hereby ORDERED,

ADJUDGED, AND DECREED as follows:

       1.      The Court has jurisdiction over the subject matter of this Action and all parties to

the Action, including all Class Members.

       2.      The Court previously certified a Class. The Class is defined as:

       All participants in the Citigroup 401(k) Plan who invested in any of the following
       funds from October 18, 2001 to December 1, 2005: Citi Institutional Liquid
       Reserves Fund, Smith Barney Government Securities Fund, Smith Barney
       Diversified Strategic Income Fund, Smith Barney Large Cap Growth Fund, Smith
       Barney Large Cap Value Fund, Smith Barney Small Cap Value Fund, Smith
       Barney International All Cap Growth Fund, Smith Barney Fundamental Value
       Fund, and the Salomon Brothers High Yield Bond Fund. Excluded from the class
       are Defendants, Defendants’ beneficiaries, and Defendants’ immediate families.

       3.      All individuals within the Class, as defined in paragraph 2 above, are “Class

Members.”

       4.      Notice of the Settlement was emailed to participants for whom Citigroup had valid

email addresses, and mailed, by first-class mail, postage prepaid, to those for whom Citigroup did

not provide valid email addresses, and notice was published on an internet website (“Class

Settlement Notice”). This Class Settlement Notice constituted the best notice practicable under the

circumstances and constituted valid, due, and sufficient notice to the Class of their rights and

obligations, in compliance with Federal Rule of Civil Procedure 23 and due process.

       5.      The Court conducted a Fairness Hearing on January 3, 2019, to consider whether

the Settlement warrants final approval as fair, reasonable, and adequate.

       6.      The Court finds that: (a) the Settlement resulted from arm’s-length negotiations; (b)

the Settlement Agreement was executed only after Class Counsel had conducted appropriate



                                                -2-
     Case 1:07-cv-09329-SHS-DCF Document 288-1 Filed 12/20/18 Page 4 of 8



investigation and discovery regarding the strengths and weaknesses of Plaintiffs’ claims and

Defendants’ defenses to Plaintiffs’ claims; and (c) the Settlement is fair, reasonable, and adequate.

       7.      The Court hereby approves the Settlement and orders that the Settlement shall be

consummated and implemented in accordance with the terms and conditions of the Settlement

Agreement. This Final Order and Judgment incorporates and makes part hereof the Settlement

Agreement filed with this Court on September 4, 2018. Dkt. 281-1.

       8.      Pursuant to Federal Rule of Civil Procedure 23(c)(1), all Settlement Class

Members are bound by this Order Granting Final Approval of Class Action Settlement and Final

Judgment, and by the terms of the Settlement Agreement.

       9.      The Released Settling Parties, including Plaintiffs, all Settlement Class Members,

Defendants, and the Plan are hereby: (a) deemed to have fully, finally, and forever released,

relinquished, and discharged the Released Claims against the Released Settling Parties, as set forth

in Paragraph 6of the Settlement Agreement; (b) forever barred and permanently enjoined from

asserting, instituting, or commencing, either directly or indirectly, any of the Released Claims

against any of the Released Settling Parties; and (c) shall be and are deemed bound by the

Settlement Agreement and this Final Order and Judgment. This Final Order and Judgment,

including the release of all Released Claims against all Released Settling Parties, shall have res

judicata and other preclusive effect in all pending and future lawsuits, arbitrations or other

proceedings maintained by or on behalf of Plaintiffs and all other Class Members, as well as their

respective heirs, executors, administrators, estates, predecessors-in-interest, predecessors,

successors-in-interest, successors, and assigns.

       10.     Consistent with the provisions of the Settlement Agreement governing the timing

for performance, the parties are directed to perform the Settlement Agreement according to its




                                                   -3-
     Case 1:07-cv-09329-SHS-DCF Document 288-1 Filed 12/20/18 Page 5 of 8



terms and consistent with all additional terms set forth in this Order Granting Final Approval of

Class Action Settlement and Final Judgment, or any other subsequent order of the Court.

          11.   Without affecting the finality of this Order Granting Final Approval of Class

Action Settlement and Final Judgment in any way, the Court hereby retains continuing jurisdiction

over the implementation, administration, and enforcement of this Final Judgment, the Settlement

Agreement, and all matters ancillary thereto.

          12.   All requirements of the Class Action Fairness Act, 29 U.S.C. § 1711 et seq., have

been met.

          13.   One class member filed an objection to the Settlement, but the objector cited no

defect with the settlement and, in fact, expressly requested payment under the settlement. The

objection was also untimely. One class member submitted a request to opt-out, but as the Class

was certified pursuant to Rule 23(b)(1) of the Federal Rules of Civil Procedure, no opt-out right is

permitted. The objection (Dkt. 287) and request to opt-out (Dkt. 286) are, for these reasons,

denied.

          14.   This Action and all claims that were or could have been raised therein, whether

asserted by Plaintiffs on their own behalf, or on behalf of the Settlement Class, or on behalf of the

Plan, are hereby dismissed with prejudice and without costs to any of the Released Settling Parties,

other than as provided for in the Settlement Agreement.

          15.   Class Counsel, Plaintiffs, Settlement Class Members, Defendants, or the Plan may

hereafter discover facts in addition to or different from those they know or believe to be true with

respect to the Released Claims. Such facts, if known by them, might have affected their decision to

settle or their decision to release, relinquish, waive, and discharge the Released Claims, or might

have affected the decision of a Settlement Class Member not to object to the Settlement.




                                                -4-
     Case 1:07-cv-09329-SHS-DCF Document 288-1 Filed 12/20/18 Page 6 of 8



Notwithstanding the foregoing, Plaintiffs, each Settlement Class Member and Defendant, and the

Plan have hereby fully, finally, and forever settled, released, relinquished, and discharged all

Released Settling Parties of the Released Claims.

       16.     Plaintiffs, each Settlement Class Member and Defendant, and the Plan hereby

waive any and all rights or benefits respectively conferred upon them by the provisions of Section

1542 of the California Civil Code and all similar provisions of the statutory or common laws of

any other State, Territory, or other jurisdiction. Section 1542 of the California Civil Code

provides: “A general release does not extend to claims which the creditor does not know or suspect

to exist in his favor at the time of executing the release, which if known by him must have

materially affected his settlement with the debtor.”

       17.     Plaintiffs, each Settlement Class Member and Defendant, and the Plan shall hold

harmless the Released Settling Parties for any taxes due on funds once deposited in the Qualified

Settlement Fund.

       18.     Neither the Settlement Agreement, nor this Final Order and Judgment, nor the facts

or any terms of the Settlement, nor any negotiation, discussion, action or proceeding in connection

with the Settlement Agreement, is to be considered in this or any other proceeding as evidence, or

a presumption or inference, admission or concession by Defendants in the Action, of any fault,

liability or wrongdoing whatsoever, or lack of any fault, liability or wrongdoing, as to any facts or

claims alleged or asserted in the Action, or any other actions or proceedings. Neither the

Settlement Agreement, nor this Final Order and Judgment, nor the facts or any terms of the

Settlement, nor any negotiation, discussion, action or proceeding in connection with the

Settlement Agreement is admissible as evidence for any purpose in any pending or future litigation

involving any of the parties. Neither the Settlement Agreement, nor this Final Order and Judgment,




                                                -5-
     Case 1:07-cv-09329-SHS-DCF Document 288-1 Filed 12/20/18 Page 7 of 8



nor the facts or any terms of the Settlement, nor any negotiation, discussion, action or proceeding

in connection with the Settlement Agreement shall be construed or used as an admission,

concession, or declaration by or against Defendants of any fault, wrongdoing, breach, or liability

and Defendants specifically deny any such fault, breach, liability or wrongdoing. Neither the

Settlement Agreement, nor this Final Order and Judgment, nor the facts or any terms of the

Settlement, nor any negotiation, discussion, action or proceeding in connection with the

Settlement Agreement shall be construed or used as an admission, concession, or declaration by or

against Plaintiffs or the Class that their claims lack merit or that the relief requested in the Action is

inappropriate, improper, or unavailable. Neither the Settlement Agreement, nor this Final Order

and Judgment, nor the facts or any terms of the Settlement, nor any negotiation, discussion, action

or proceeding in connection with the Settlement Agreement shall be construed or used as an

admission, concession, declaration, or waiver by any party of any arguments, defenses, or claims

he, she, or it may have in the event that the Settlement Agreement is terminated. Notwithstanding

the foregoing in this Paragraph 18, the Settlement Agreement and/or Final Order and Judgment

may be introduced in any proceeding, whether in this Court or otherwise, as may be necessary to

argue that the Settlement Agreement and/or Final Order and Judgment has res judicata, collateral

estoppel or other issue or claim preclusion effect or to otherwise consummate or enforce the

Settlement and/or Final Order and Judgment.

        19.     The binding effect of this Final Order and Judgment and the obligations of

Plaintiffs and Defendants under the Settlement shall not be conditioned upon or subject to the

resolution of any appeal from this Final Order and Judgment that relates solely to the issue of Class

Counsel’s (or any other counsel’s) application for an award of Attorneys’ Fees and Costs.

        20.     The Settlement Administrator, working under the direction of Class Counsel, shall




                                                  -6-
     Case 1:07-cv-09329-SHS-DCF Document 288-1 Filed 12/20/18 Page 8 of 8



have final authority to determine the share of the Settlement Payment to be allocated to each

Settlement Class Member.

       21.     With respect to payments or distributions to Settlement Class Members, all

questions not resolved by the Settlement Agreement shall be resolved by the Settlement

Administrator in his, her, or its sole and exclusive discretion.

       22.     With respect to any matters that arise concerning distributions to Settlement Class

Members (after allocation decisions have been made by the Settlement Administrator in his, her,

or its sole discretion), all questions not resolved by the Settlement Agreement shall be resolved by

the Settlement Administrator after consultation with the parties and their counsel.

       23.     At a reasonable date following the issuance of all settlement payments to

Settlement Class Members, the Settlement Administrator shall prepare and provide to Class

Counsel and Defendants’ Counsel a list of each person who was issued a settlement payment and

the amount of such payment.

       24.     Without further order of the Court, the parties may agree in writing to reasonable

extensions of time to carry out any of the provisions of the Settlement Agreement.

       25.     Upon entry of this Order, all Settlement Class Members, Defendants, and the Plan

shall be bound by the Settlement Agreement and by this Final Order and Judgment.

       26.     The Court, finding that no reason exists for delay, hereby directs the Clerk to enter

this Final Judgment forthwith.



IT SO ORDERED this the                 day of          , 2019




                                                SIDNEY H. STEIN
                                                UNITED STATES DISTRICT JUDGE


                                                 -7-
